J-A04026-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: K.J.K., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: T.W.                            :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1260 MDA 2017

                  Appeal from the Order Entered July 12, 2017
    In the Court of Common Pleas of Berks County Orphans' Court at No(s):
                                    85249


BEFORE: STABILE, J., NICHOLS, J., and RANSOM, J.*

MEMORANDUM BY NICHOLS, J.:                                FILED APRIL 18, 2018

        Appellant T.W. (Stepfather) appeals from the order that denied his

petitions to involuntarily terminate the parental rights of M.K. (Father) to his

daughter K.J.K., who was born in January of 2008 (Child).1 Stepfather argues

that the trial court erred in denying his petition to terminate Father’s parental

rights under 23 Pa.C.S. § 2511(a)(1) and (b), that the trial court’s initial

opinion filed in support of its decision was defective, and that the trial court

abused its discretion in finding Father’s testimony credible. We affirm.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 As noted below, Stepfather also filed a petition to adopt and change Child’s
last name, which the trial court also denied. Stepfather’s arguments on appeal
focus on the trial court’s rulings as to his petition to terminate Father’s
parental rights.
J-A04026-18


       We summarize the factual and procedural history as follows. Child was

born to T.J.W. (Mother) and Father, and Child shares Father’s last name.

Mother and Father were never married, but lived together before Child’s birth

and for a short period after Child’s birth.

       Mother married Stepfather in 2013. Mother and Stepfather also have a

daughter (Maternal Half-Sister) together. Child currently lives with Mother,

Stepfather and Maternal Half-Sister.

       On January 12, 2017, Stepfather filed separate petitions seeking to

terminate Father’s parental rights to Child and seeking to adopt Child and

change her last name. On June 14, 2017, the trial court held an evidentiary

hearing on Stepfather’s petitions.2 At the hearing, Stepfather presented the

testimony of Mother.        Stepfather and Child did not testify at the hearing.

Father, who was incarcerated at the time of the hearing, was present in the

courtroom with counsel and testified on his own behalf.           Neither party

presented expert testimony.

       From the testimony, the trial court found the following facts:


____________________________________________


2 On March 16, 2017, the trial court initially appointed Attorney Melissa
Krishock, Esq., as a guardian ad litem (GAL) for Child for purposes of the
termination hearing. However, there was no dependency proceeding in this
matter, and there was no indication on the record that Attorney Krishock took
any actions as GAL. Subsequently, on April 6, 2017, the trial court vacated
Attorney’s Krishock’s appointment as GAL and appointed her as legal counsel
for Child. At the hearing on the termination petition, Attorney Krishock
actively conducted questioning of the witnesses and made legal argument on
behalf of Child. We conclude that Attorney Krishock appointment as legal
counsel comports with In re Adoption of L.B.M., 161 A.3d 172 (Pa. 2017).

                                           -2-
J-A04026-18


                 Custody Orders after Their Time Together

     Mother testified that when the parties had first separated, each
     parent had equal custody as set forth in a February 2009
     Montgomery County custody order.          In April 2012, Mother
     discovered that Father had overdosed on heroin during his
     custodial period with Child. Mother petitioned to reduce Father’s
     custody. Father’s physical custody was reduced to partial physical
     custody on alternate weekends and Wednesdays after school.
     Sometimes Father did not pick Child up on Wednesdays. Mother
     claimed that Child was upset when Father did not show up for
     visitation.

     In June 2016, Mother petitioned for Father to have only supervised
     visitations because she had found out that he had been arrested
     in April 2016, for heroin possession. Mother’s petition was granted
     and visitation only under supervision was ordered for Father.

     One supervised visit was scheduled for August 7, 2016, but Father
     cancelled it because he did not have the money for the supervision
     fee. The fee for Father to pay for supervised visitation was $35.00
     per hour, or $70.00, for a two[-]hour period. Mother testified that
     Father has not contacted Child by telephone, mail, or personal
     visits since June 2016. The last time that Father spoke to Child
     was during his custody period on June 21, 2016.

     Child was not upset when she returned home to Mother after her
     last visit with Father on June 21, 2016. Father also had Child on
     June 1, 2016. Mother admitted on cross-examination that Father
     sent her text messages requesting to see Child after August 2016.
     On the day that Father received the petition for the involuntary
     termination of his parental rights, he went to Mother’s home[,]
     but [M]other denied his seeing [C]hild.

                      Mother’s and Father’s Testimony

     Father testified that he believed that he would soon be released
     on a parole violation. Father could not afford supervised visitation
     because he had not been working at the time. Father testified
     that he went several times to Mother’s residence to see Child, but
     they refused to permit him contact because it was in violation of
     the supervised visitation order. He sent Child a Christmas card in
     December 2016.


                                    -3-
J-A04026-18


     Mother disputes Father’s testimony. She contended that she
     never received any mail from Father and that he showed up at her
     residence only once in January 2017[,] after he was served
     Stepfather’s court documents for this proceeding. Mother testified
     that she and Stepfather called the police when he came uninvited
     to their home.

     Father testified that he loves [C]hild, and she loves him. He wants
     a chance to be able to get back into Child’s life. He does not
     believe that Child wants to be adopted by Stepfather. Father has
     a two-and-a-half year old daughter [(Paternal Half-Sister)] with
     his wife.

     Stepfather and Child did not testify.

                              Substance Abuse

     Father has a problem with substance abuse. He injured his back
     on the job and became addicted to prescribed pain medicine which
     led to [his] heroin addiction. He fought the addiction without any
     treatment until 2016. Father went for drug treatment three times
     in 2016.     These included a five-day inpatient detoxification
     program in January and a twenty-one-day inpatient program
     completed in June. After his visits were ordered to be supervised,
     Father was arrested again on July 4, 2016 and August 31, 2016
     for possession of heroin. He immediately entered and completed
     a twenty-eight-day inpatient treatment program in September.

     Father testified that after he was served with Stepfather’s petition
     to terminate his parental rights, he soon relapsed. He was
     arrested again [on] February 15, 2017 and immediately admitted
     himself into a long-term treatment program at Eagleville. Father
     went to inpatient treatment from February to April 2017. He
     would have stayed longer[,] but [his Montgomery County
     Probation Officer had him arrested for violating his probation due
     to his February 2017] arrest[,] removed him from treatment and
     placed [him] in Montgomery County Prison. He admits that he is
     an addict and he went to treatment to become a better parent.
     He missed visitation during his inpatient treatments. Besides
     treatment programs, Father also attended [Narcotics Anonymous
     (NA)] meetings.

     Father claimed that he could not remember everything due to his
     drug use. Father had two driving under the influence [(DUI)]

                                    -4-
J-A04026-18


      charges in 2006 and 2009. He served thirty days for the 2009
      DUI charge. He had no further arrests until 2016. Father does
      not recall how many bags of heroin he had when arrested a second
      time for possession. Father does not remember how much he
      spent daily on his addiction. Father further testified that he does
      not remember emails from Mother’s attorney or a suicide attempt.

                                 Child Support

      Father was behind on his child support. Mother received a lump
      sum payment from Father that came from Father’s mother
      [(“Paternal Grandmother”)] in October 2016. He borrowed it to
      pay off the arrears. She also received payments from Father’s
      income tax refunds. His child support is approximately $131.00
      per month[,] which Mother instituted for the first time on June 28,
      2016.

Trial Ct. Op., 12/5/17, at 2-5 (citations omitted).

      On July 12, 2017, the trial court entered an order with a supplemental

discussion memorandum, denying Stepfather’s petitions to involuntarily

terminate Father’s parental rights, and to adopt Child and change her last

name to Stepfather’s. On August 7, 2017, Stepfather filed a notice of appeal,

along with a concise statement pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

      The trial court failed to file an opinion pursuant to Pa.R.A.P. 1925(a) in

response to Stepfather’s Rule 1925(b) statement. On November 21, 2017,

this Court entered an order, remanding this matter to the trial court for a Rule

1925(a) opinion. This Court’s November 21, 2017 remand order also provided

Stepfather with seven days to file a supplemental brief, and Father and Child

with seven days thereafter to file supplemental responsive briefs.           On

December 5, 2017, the trial court filed a Rule 1925(a) opinion pursuant to this

Court’s November 21, 2017 order.

                                     -5-
J-A04026-18


       In his initial brief on appeal, Stepfather raises the following issues:

       1. Did the trial court err in determining that the parental rights of
          Father should not be terminated as to Child?

       2. Did the trial court err in finding Father has a strong bond with
          Child?

       3. Did the trial court err in not applying the law and statute to this
          matter?

       4. Did the Court err in accepting the credibility of an admitted
          drug addict and discounting the testimony of Stepfather and
          Mother?

Stepfather’s Initial Brief at 4.3

       Stepfather first argues that the trial court erred in refusing to terminate

Father’s parental rights under Section 2511(a)(1).4 He asserts that the trial

court erred in finding Father acted affirmatively and made a good faith effort

to maintain his parent-child relationship to the best of his ability even during

difficult circumstances. Stepfather’s Initial Brief at 6. Stepfather contends

that Father has failed to be a parent to Child for much longer than the requisite

six-month requirement based on his admission that he has been an active


____________________________________________


3   Stepfather’s supplemental brief raises the following issue:

       1. Did the trial court abuse its discretion and/or err as a matter of
          law in denying the petition to involuntarily terminate Father’s
          parental rights pursuant to 23 Pa.C.S. § 2511(a)(1), and (b)?

Stepfather’s Supp. Brief at 4. However, Stepfather’s arguments in his
supplemental brief are duplicative of those set forth in his initial brief.

4 Stepfather does not raise an issue with respect to the trial court’s denial of
his petition to terminate Father’s parental rights under Section 2511(a)(2).

                                           -6-
J-A04026-18


heroin addict for over five years. Id. at 16. Stepfather further avers that in

the six months preceding the filing of his petition to terminate Father’s

parental rights, Father made no effort to parent, visit, or contact Child, and

opted to spend his money on drugs rather than pay for scheduled supervised

visits with Child. Id. at 5-6, 10. Stepfather points out that Father has been

incarcerated for nearly a year with no set release date, while he and Mother

have been caring for Child in his absence. Id. at 10. Stepfather also avers

that Child wants to be adopted by him. Id. Stepfather thus claims that he

met his burden of showing that Father’s parental rights as to Child should be

terminated under Section 2511(a)(1).

      In matters involving the involuntary termination of parental rights, our

standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
      2012). “If the factual findings are supported, appellate courts
      review to determine if the trial court made an error of law or
      abused its discretion.” Id. “[A] decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will.” Id. The
      trial court’s decision, however, should not be reversed merely
      because the record would support a different result. Id. at 827.
      We have previously emphasized our deference to trial courts that
      often have first-hand observations of the parties spanning
      multiple hearings. See In re R.J.T., 9 A.3d [1179, 1190 (Pa.
      2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).




                                     -7-
J-A04026-18


      “The trial court is free to believe all, part, or none of the evidence

presented, and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.” In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.

Super. 2004) (citation omitted). “[I]f competent evidence supports the trial

court’s findings, we will affirm even if the record could also support the

opposite result.” In re Adoption of T.B.B., 835 A.2d 387, 394 (Pa. Super.

2003) (citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, and requires a bifurcated analysis of

the grounds for termination, followed by the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc) (citation omitted).

      Section 2511(a)(1) provides as follows:


                                      -8-
J-A04026-18


     (a) General rule.—The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

23 Pa.C.S. § 2511(a)(1).

     We have explained this Court’s review of a challenge to the sufficiency

of the evidence to support the involuntary termination of a parent’s rights

pursuant to Section 2511(a)(1) as follows:

     To satisfy the requirements of Section 2511(a)(1), the moving
     party must produce clear and convincing evidence of conduct,
     sustained for at least the six months prior to the filing of the
     termination petition, which reveals a settled intent to relinquish
     parental claim to a child or a refusal or failure to perform parental
     duties. In addition,

         Section 2511 does not require that the parent demonstrate
         both a settled purpose of relinquishing parental claim to a
         child and refusal or failure to perform parental duties.
         Accordingly, parental rights may be terminated pursuant
         to Section 2511(a)(1) if the parent either demonstrates a
         settled purpose of relinquishing parental claim to a child or
         fails to perform parental duties.

         Once the evidence establishes a failure to perform parental
         duties or a settled purpose of relinquishing parental rights,
         the court must engage in three lines of inquiry: (1) the
         parent’s explanation for his or her conduct; (2) the post-
         abandonment contact between parent and child; and (3)
         consideration of the effect of termination of parental rights
         on the child pursuant to Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (citations omitted).




                                     -9-
J-A04026-18


      As it relates to the crucial six-month period prior to the filing of the

petition, this Court has instructed:

      [I]t is the six months immediately preceding the filing of the
      petition that is most critical to our analysis. However, the trial
      court must consider the whole history of a given case and not
      mechanically apply the six-month statutory provisions, but
      instead consider the individual circumstances of each case.

In re D.J.S., 737 A.2d 283, 286 (Pa. Super. 1999) (citations omitted). This

requires the Court to “examine the individual circumstances of each case and

consider all explanations offered by the parent facing termination of his or her

parental rights, to determine if the evidence, in light of the totality of the

circumstances, clearly warrants the involuntary termination.” In re B., N.M.,

856 A.2d 847, 855 (Pa. Super. 2004) (citation omitted).

      Further, we have stated:

      [T]o be legally significant, the [post-abandonment] contact must
      be steady and consistent over a period of time, contribute to the
      psychological health of the child, and must demonstrate a serious
      intent on the part of the parent to recultivate a parent-child
      relationship and must also demonstrate a willingness and capacity
      to undertake the parental role. The parent wishing to reestablish
      his parental responsibilities bears the burden of proof on this
      question.

In re Z.P., 994 A.2d 1108, 1119 (Pa. Super. 2010) (citation omitted); see

also In re Adoption of C.L.G., 956 A.2d 999, 1006 (Pa. Super 2008) (en

banc).

      Regarding the definition of “parental duties,” this Court has stated:

         There is no simple or easy definition of parental duties.
         Parental duty is best understood in relation to the needs of
         a child. A child needs love, protection, guidance, and


                                       - 10 -
J-A04026-18


        support. These needs, physical and emotional, cannot be
        met by a merely passive interest in the development of the
        child. Thus, this Court has held that the parental obligation
        is a positive duty which requires affirmative performance.

        This affirmative duty encompasses more than a financial
        obligation; it requires continuing interest in the child and a
        genuine effort to maintain communication and association
        with the child.

        Because a child needs more than a benefactor, parental duty
        requires that a parent exert himself to take and maintain a
        place of importance in the child’s life.

     Parental duty requires that the parent act affirmatively with good
     faith interest and effort, and not yield to every problem, in order
     to maintain the parent-child relationship to the best of his or her
     ability, even in difficult circumstances. A parent must utilize all
     available resources to preserve the parental relationship, and
     must exercise reasonable firmness in resisting obstacles placed in
     the path of maintaining the parent-child relationship. Parental
     rights are not preserved by waiting for a more suitable or
     convenient time to perform one’s parental responsibilities while
     others provide the child with . . . her physical and emotional
     needs.

In re B., N.M., 856 A.2d at 855 (citations omitted).

     With regard to a parent’s incarceration, in In re Adoption of S.P., our

Supreme Court reiterated the standard of analysis pursuant to Section

2511(a)(1) for abandonment and added that:

     [a]pplying [In re Adoption of McCray, 331 A.2d 652 (Pa.
     1975),] the provision for termination of parental rights based upon
     abandonment, now codified as § 2511(a)(1), we noted that a
     parent “has an affirmative duty to love, protect and support his
     child and to make an effort to maintain communication and
     association with that child.” We observed that the father’s
     incarceration made his performance of this duty “more difficult.”

                                    ***



                                    - 11 -
J-A04026-18


      [A] parent’s absence and/or failure to support due to incarceration
      is not conclusive on the issue of abandonment. Nevertheless, we
      are not willing to completely toll a parent’s responsibilities during
      his or her incarceration. Rather, we must inquire whether the
      parent has utilized those resources at his or her command while
      in prison in continuing a close relationship with the child. Where
      the parent does not exercise reasonable firmness in declining to
      yield to obstacles, his other rights may be forfeited.

In re Adoption of S.P., 47 A.3d at 828 (citations omitted). Further, the

Supreme    Court   stated,   “incarceration     neither   compels   nor   precludes

termination” of parental rights. Id.

      In the instant matter, in finding a lack of grounds for termination under

Section 2511(a)(1), the trial court concluded:

      [Stepfather’s and Mother’s] evidence is not sufficient to provide
      grounds for termination under § 2511(a)(1) because this court
      does not find that Father had evidenced a settled purpose of
      relinquishing [his] parental claim and duties to Child. . . . Father
      had completed detoxification and two inpatient treatment
      programs before the petition for termination was even filed. He
      enrolled in an additional long-term care inpatient treatment
      program after he was served with Stepfather’s court papers and
      arrested for a fourth possession of heroin. Thus, the conditions
      and causes of neglect of his parental duties can and will be
      remedied by Father if he is able to attain and remain in sobriety.
      Certainly if he is unsuccessful in the treatment of this addiction,
      his parental neglect will sadly become long-term; however, at this
      point, the benefit of any doubt must be resolved in Father’s favor
      because of his earnest treatment efforts to deal with the addiction.

                                     * * *

      To Father’s credit, the evidence shows that he finally accepted his
      need for sobriety and that he did, six months before the
      supervised visitation order became effective. This is also a year
      before Stepfather filed the petition for termination of Father’s
      parental rights, and three months before his first arrest for
      possession. Father went into a detoxification program followed by
      twenty-one days of inpatient treatment. His third inpatient stay

                                       - 12 -
J-A04026-18


      was in September for twenty-eight days, all three clearly
      evidencing progression of effort on his part to save his relationship
      with Child.

      Mother did not petition for supervised visitation until after Father’s
      arrest for possession of heroin on April 18, 2016. Father’s second
      and third arrests did not happen until after the custody order of
      June 28, 2016 was entered which permitted Father only
      supervised visits. Father lost his critical . . . eight-year fatherly
      life with his child when his custody was reduced to only supervised
      visitation.

      When considering whether to terminate parental rights on the
      ground that the parent failed to perform parental duties for at
      least six months prior to the termination petition, a court should
      consider the entire background of the case and not simply
      mechanically apply the six-month statutory provision. The court
      must examine the individual circumstances of each case and
      consider all explanations offered by the parent facing termination
      of his parental rights, to determine if the evidence, in light of the
      totality of the circumstances, clearly warrants the involuntary
      termination. In re Z.P., 994 A.2d 1108 (Pa. Super. 2010). This
      court did this examination in the case sub judice.

Trial Ct. Op., 12/5/17, at 6-10.

      Additionally,   the   trial   court   noted   that    Mother   and   Stepfather

immediately counted off the first time that a six-month period existed of

Father having little contact with Child, and then filed Stepfather’s termination

petition two weeks after the six-month period.             Id. at 10. The trial court

opined that termination of Father’s parental rights is a drastic step at this

time. Therefore, the trial court concluded that Stepfather did not meet his

burden of proof of providing clear and convincing evidence under Section

2511(a)(1). Id.




                                        - 13 -
J-A04026-18


      We conclude that the trial court did not commit an error of law or abuse

its discretion in concluding that Father’s conduct was not so deficient as to

meet the statutory requirements necessary for termination of parental rights

under Section 2511(a)(1). In the six months immediately preceding the filing

of the petitions, Father missed two scheduled supervised visitations with Child,

claiming he could not afford to pay for the visits. Father asked Mother to pay

half of the visitation fee in order for him to see Child, but she refused. Id. at

25, 41-42. Mother admitted that she received text messages from Father

requesting to see Child but ignored them due to the June 28, 2016 custody

order. Id. at 25-26.

      In addition, Father paid child support from November 2016 to January

2017, and borrowed money from Paternal Grandmother to pay his child

support arrears. Id. at 29, 49-51. Father also testified to sending Child a

Christmas card in December 2016 even though Mother testified she did not

receive anything from Father. Id. at 17, 30, 42-44. Father also requested to

see Child when he went to Mother’s residence after receiving notice of

Stepfather’s petition to terminate his parental rights, but Mother and

Stepfather would not permit him to see Child. Id. at 26, 43.

      Most importantly, the record evidences that Father zealously took steps

on his own accord to rectify his drug problem in order to be a better parent

and resume his parental duties by enrolling himself in rehab three times in

2016 and once in 2017. Id. at 44-45, 52-53. Father testified that when he


                                     - 14 -
J-A04026-18


is released from jail, he will continue with seeking help for his addiction, and

recognizes he needs support from his family and friends. Id. at 46.

      Moreover, while the trial court focused on the six months prior to the

filing of Stepfather’s petition, it also examined the entire history of this case.

See In re D.J.S., 737 A.2d at 286. The record shows that Father has been

an active parent in Child’s life since birth. After Mother and Father separated,

Father obtained shared 50/50 physical custody of Child from November 11,

2009 until January 23, 2014, when his custody was modified to partial physical

custody, where he had Child every other weekend and Wednesdays. N.T.,

6/14/17, at 23-24, 39-40. Both custody orders demonstrate that Father has

resided, cared for and provided for Child’s needs during his ordered custodial

periods. However, we note that Father’s drug addiction has not only led to

several arrests and incarcerations, but it has considerably interfered with his

ability to maintain a relationship with Child and parent her safely. After Father

was arrested for possession of heroin in April 2016, Father’s custodial time

with Child was significantly reduced to supervised visitation on June 28, 2016.

Id. at 11-12. Father last saw Child on June 21, 2016. Id. at 17, 40.

      Accordingly, after careful review of the record, we agree with the trial

court’s conclusion that Father has acted affirmatively and has made sufficient

efforts and/or attempts to preserve his relationship with Child to the best of

his ability, during his difficult struggle with his heroin addiction. See In re

Dale A., II, 683 A.2d 297, 302 (Pa. Super. 1996). Thus, as the trial court’s


                                      - 15 -
J-A04026-18


determinations regarding are supported by competent, clear and convincing

evidence in the record, we discern no abuse of discretion and will not disturb

them. See In re T.S.M., 71 A.3d at 267; In re Adoption of T.B.B., 835

A.2d at 394.

       Stepfather next argues that the trial court erred in refusing to terminate

Father’s parental rights under Section 2511(b) because Father has a strong

bond with Child.5 Stepfather’s Initial Brief at 12. Stepfather claims that Father

spent time getting high on heroin instead of bonding with Child.             Id.

Stepfather contends that Father’s bond with Child was so poor that he was

unable to provide information regarding his daughter’s teachers or her

extracurricular activities. Id. at 13. Stepfather claims that he helps Mother

with Child by scheduling her appointments, handling her homework and

performing the day-to-day parental responsibilities for Child while Father has

made no efforts in this regard. Id.

       Section 2511(b) states:

       (b) Other considerations.—The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
____________________________________________


5 We may affirm based solely on our conclusion that the trial court did not err
in refusing to terminate Father’s parental rights based on Section 2511(a)(1).
See In re L.M., 923 A.2d at 511 (“Only if the court determines that the
parent’s conduct warrants termination of his or her parental rights does the
court engage in the second part of the analysis pursuant to Section 2511(b)”).
Nevertheless, we will review Stepfather’s argument that the trial court erred
in refusing to terminate Father’s parental rights under Section 2511(b) as an
independent basis.

                                          - 16 -
J-A04026-18


        environmental factors such as inadequate housing, furnishings,
        income, clothing and medical care if found to be beyond the
        control of the parent. With respect to any petition filed pursuant
        to subsection (a)(1), (6) or (8), the court shall not consider any
        efforts by the parent to remedy the conditions described therein
        which are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S. § 2511(b).

        This Court has stated that the focus in terminating parental rights under

Section 2511(a) is not on the parent, but on the child pursuant to Section

2511(b). See In re Adoption of C.L.G., 956 A.2d at 1008. In reviewing the

evidence in support of termination under Section 2511(b), our Supreme Court

has stated as follows:

        [I]f the grounds for termination under subsection (a) are met, a
        court “shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child.” 23 Pa.C.S.
        § 2511(b). The emotional needs and welfare of the child have
        been properly interpreted to include “[i]ntangibles such as love,
        comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
        (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1993)],
        this Court held that the determination of the child’s “needs and
        welfare” requires consideration of the emotional bonds between
        the parent and child. The “utmost attention” should be paid to
        discerning the effect on the child of permanently severing the
        parental bond. In re K.M., 53 A.3d at 791.

In re T.S.M., 71 A.3d at 267.

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (citations omitted). Although it is

often wise to have a bonding evaluation and make it part of the certified


                                      - 17 -
J-A04026-18


record, “[t]here are some instances . . . where direct observation of the

interaction between the parent and the child is not necessary and may even

be detrimental to the child.” In re K.Z.S., 946 A.2d 753, 762 (Pa. Super.

2008).

     With regard to Section 2511(b), the trial court found as follows:

     Even if the evidence is found sufficient to terminate under §
     2511(a)(1) . . . it does not satisfy the purpose of § 2511(b): “The
     court in terminating the rights of a parent shall give primary
     consideration to the developmental, physical and emotional needs
     and welfare of the child.”        This analysis must include the
     consideration of the bond between the child and the parent.

     Father, even though a heroin addict, was able to function, from
     2012 until the summer of 2016, with regard to his parental
     relationship and his bond with [C]hild.           Mother obviously
     acknowledges that the bond between Father and Child was so
     strong that the developmental, physical, and emotional needs and
     welfare of Child would have been destroyed by the termination of
     Father’s parental rights in 2012. Mother testified that it was 2012
     when she learned of Father’s heroin addiction. No petition for
     termination of Father’s parental rights was filed during this time[,]
     even when he overdosed while having custody of [C]hild. It was
     only after his first arrest that a petition was filed[,] and that is
     after Father completed detoxification and other treatment.

                                    * * *

     Unquestionably, Child had a very close relationship, a bond with
     Father. Even Mother testified that Child was upset if Father
     missed visitation and that she was fine upon her return from her
     last custodial period with Father. Unquestionably, [F]ather also
     has a very serious addiction. According to the totality of the
     circumstances, Father is trying very hard to remedy his drug
     addiction, even after several relapses. It would be an unjust result
     if he is successful as he testified he is laboring to be, only to have
     his parental rights terminated.

     Father voluntarily fought hard to maintain the bond [with Child]
     by dealing with the devil of his addiction; he did not simply pay lip

                                    - 18 -
J-A04026-18


     service to this concept, but he completed detoxification, a twenty-
     one-day inpatient, and then a twenty-eight-day inpatient
     treatment program in the first eight months of 2016. He did so,
     not after, but before it was too late. This court does not find, at
     this time, that the evidence clearly warranted an involuntary
     termination. Father is attempting to remedy his problem.

     In a termination of a parental rights case, a court may consider
     post-petition efforts of a parent to reestablish parental
     responsibilities if the efforts were initiated before the filing of the
     termination petition and continued after the petition date. In re
     Z.P., 994 A.2d 1108 (Pa. Super. 2010). [Father] may fail, but
     this court believes that after eight years of participation in
     [C]hild’s life and the clear establishment of a close bond, he
     deserves to be given an opportunity to succeed and to resume his
     parenting duties and continue to fight his daily battle for sobriety.

     Even assuming arguendo that the evidence did meet the
     standards to terminate Father’s parental rights, the second prong
     of the test was not met. The complete and irrevocable termination
     of parental rights is one of the most serious and severe steps a
     court can take, carrying with it a great emotional impact for the
     parent and the child. In re Bowman, 436 Pa. Super. 10, 647
     A.2d 217 (1994).       Even when a statutory requirement for
     termination of parental rights has been established, a court must
     consider whether the child’s needs and welfare will be met by a
     termination. The court must take into account whether a bond
     exists between the child and parent, and whether the termination
     would destroy an existing, necessary, and beneficial relationship.
     In re Z.P., 994 A.2d 1108 (Pa. Super. 2010).

                                    * * *

     . . . Father testified and Mother, to a lesser extent, also testified
     that a bond existed between Father and Child. Mother presented
     no evidence that a bond did not exist between Father and Child or
     that a bond even existed between Child and Stepfather. Child will
     be ten years old on January 1, 2018. No party stated what her
     preference was except Father[,] who testified Child would not
     want to eliminate him from her life. Neither Child nor Mother




                                     - 19 -
J-A04026-18


       offered any testimony to contradict this.[6] Although it is not a
       requirement under the Act, there was also no evidence from a
       professional who examined the strength of the bond between
       Father and Child and the effect that termination of that bond
       would have on Child to help this court make a decision.

Trial Ct. Op., 12/5/17, at 6-10.

       Additionally, the trial court determined that Mother and Stepfather

presented evidence only on the grounds for termination based on Father’s

conduct, but never sufficiently addressed the issue of whether termination

promotes this Child’s emotional needs and welfare. Id. at 10. The trial court

was unconvinced that Father cannot rehabilitate himself and assume his vital

relationship with Child. Id. Moreover, without any evidence to support the

conclusion that termination promotes the emotional needs and welfare of

Child, the trial court concluded that Stepfather did not meet his burden of

proof. Id.

       We find that the trial court’s conclusions regarding Section 2511(b) are

supported by the record.          The record demonstrates that Father actively

parented Child for most of her life, and Child recognizes Father as her parent.

Accordingly, Father and Child have a parent-child bond. Mother admitted that

Child was upset and would cry if Father missed visitation. See N.T., 6/14/17,

at 10. Furthermore, Stepfather and Mother did not present any evidence that


____________________________________________


6 We note that Child’s legal counsel, Attorney Krishock, stated in arguments
that Child “wants this to go forward.” N.T., 6/14/17, at 92. However, the
court noted that it was not clear whether Child understood the ramifications
of the proceeding. Id. at 93.

                                          - 20 -
J-A04026-18


severing the ties between Father and Child was in her best interests and that

she would not be negatively affected by the termination of Father’s parental

rights. Stepfather also failed to present evidence of his bond with Child or

that Child was thriving under his care without Father. In accordance with the

law, the trial court properly considered Child’s bond with Father and the

importance of continuity of relationships, finding that any existing parent-child

bond between Father and Child cannot be severed without causing detrimental

effects on Child. Thus, we find the record supports the trial court alternative

decision to deny Stepfather’s petition to terminate Father’s parental rights

pursuant to Section 2511(b).

      Next,   Stepfather   contends    that    the   trial   court’s   initial   opinion

accompanying its order did not reference 23 Pa.C.S. § 2511 or any relevant

case law regarding termination of parental rights. Stepfather’s Initial Brief at

13. Stepfather thus submits that the trial court failed to properly analyze

Section 2511(a)(1) and (b) because had it done so, it would have realized that

Stepfather met his burden of proving that Father has demonstrated a settled

purpose to relinquish his parental claim and bond with Child by continuing in

his active addiction and trying to kill himself. Id. at 13-14.

      Although we agree that the trial court’s initial July 12, 2017 opinion was

deficient, this Court entered an order on November 21, 2017, remanding this

matter to the trial court for a Rule 1925(a) opinion. On December 5, 2017,

the trial court filed a Rule 1925(a) opinion pursuant to this Court’s November


                                      - 21 -
J-A04026-18


21, 2017 order.       The trial court’s December 5, 2017 Rule 1925(a) opinion

complied with the mandate of this Court, containing references to the

evidence, stating the court’s reasons, analyzing Sections 2511(a)(1) and (b),

and assessing the demeanor and credibility of those witnesses upon whose

testimony the court relied.         See Commonwealth ex rel. Debeary v.

Debeary, 456 A.2d 221 (Pa. Super. 1983). Furthermore, as stated above,

the trial court did not misapply the law or abuse its discretion in finding the

requirements for termination of Father’s parental rights were not met under

Section 2511(a)(1) and (b). Accordingly, Stepfather’s third issue merits no

relief.

          Finally, Stepfather contends that the trial court erred in accepting

credibility of an admitted drug addict and discounting the testimony of

Stepfather and Mother. Stepfather’s Initial Brief at 14; Stepfather’s Supp.

Brief at 4. Stepfather contends that Father had selective memory when he

testified about matters that could hurt his case, but had precise memory of

instances that helped his case. Stepfather’s Initial Brief at 14.

          Our review of the record refutes Stepfather’s claims.     The trial court

found that:

          Neither parent was entirely credible. Father conveniently did not
          remember certain things, which he blamed on his drug use.
          Mother testified that she did not receive certain texts from Father,
          although she admitted that she had received them in the petition
          for the involuntary termination of his parental rights . . .
          [Stepfather] had filed.

Trial Ct. Op., 12/5/17, at 9.

                                         - 22 -
J-A04026-18


       Moreover, Stepfather’s arguments largely focus on the credibility of

Mother’s testimony, a determination that we cannot disturb on appeal. See

In re M.G. & J.G., 855 A.2d at 73-74. As was within its province, the trial

court resolved the factual disputes in favor of Father. See id. We find that

the trial court’s credibility and weight determinations are supported by

competent evidence in the record. In re Adoption of S.P., 47 A.3d at 826-

827.

       Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately declined to terminate

Father’s parental rights.

       Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/18/18




                                     - 23 -